         Case 1:19-cr-00410-KPF Document 56 Filed 05/08/20 Page 1 of 2




                                                      MEMO ENDORSED
                                                  May 8, 2020

Hon. Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                     Re:     United States v. Clifford Taylor, 19-CR-410


Dear Judge Failla:

       A change of plea hearing is currently scheduled for Mr. Taylor on May 18, 2020. I
write now, with the consent of the government, to adjourn the change of plea conference.

       As the Court is aware, Mr. Taylor was released to home incarceration on April 17.
Non-essential court proceedings are not regularly taking place because of the COVID-19 crisis,
and under the circumstances, there is no urgency to proceed with this conference at this
moment. While I have regular phone contact with Mr. Taylor, I would also prefer to have an
in-person meeting with him to ensure he understands all of the terms of the plea agreement
before proceeding. I therefore respectfully ask the Court to adjourn the change of plea
conference by 30-60 days. I have discussed this request with Mr. Taylor and he consents to an
exclusion of time from May 18 to the next date under the Speedy Trial Act.

       As noted, I have also discussed the request with the government, which consents.

       Thank you for your consideration.

                                                  Respectfully submitted,

                                                          /s/

                                                  Florian Miedel
                                                  Attorney for Clifford Taylor



cc:    AUSA Daniel Wolf
    Case 1:19-cr-00410-KPF Document 56 Filed 05/08/20 Page 2 of 2




Application GRANTED. Mr. Taylor's change of plea hearing,
which was previously scheduled for May 18, 2020, is hereby
ADJOURNED to June 26, 2020, at 11:00 a.m. in Courtroom 618
of the Thurgood Marshall Courthouse, 40 Foley Square, New
York, NY.

It is further ORDERED that time is excluded under the Speedy
Trial Act between May 18, 2020, and June 26, 2020. The
Court finds that the ends of justice served by excluding
such time outweigh the interests of the public and the
defendant in a speedy trial because it will permit the
defendant to have an in-person meeting with his counsel to
ensure he understands all of the terms of the plea agreement
before proceeding.



                                     SO ORDERED.
Dated: May 8, 2020
       New York, New York



                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
